Exhibit 10.1

DEMAND PROMISSORY NOTE


$750,000.00                                February 13, 2015
New York, New York




FOR VALUE RECEIVED, the undersigned, Viggle Inc. (the “Borrower”), with an
address at 902 Broadway, 11th Floor, New York, NY 10010, hereby promises to pay
to the order of Robert F.X. Sillerman (the “Lender”), with an address at c/o SFX
Entertainment, Inc., 430 Park Avenue, 6th Floor, New York, NY 10022, the
principal sum of Seven Hundred Fifty Thousand Dollars ($750,000.00), together
with interest thereon from the date hereof at an annual rate equal to 12.00% per
annum. Principal and interest due under this Note shall be due and payable upon
demand.
Interest hereunder shall be computed on the basis of a 360-day year consisting
of twelve 30-day months and shall accrue so long as any sum remains outstanding
under this Note. Anything in this Note to the contrary notwithstanding, the
obligation of the Borrower to make payments of interest shall be subject to the
limitation that payments of interest shall not be required to be made by the
Borrower to the extent that the receipt thereof would not be permissible under
the law or laws applicable to the Lender limiting rates of interest which may be
charged or collected by the Lender. Any such payments of interest which are not
made as a result of the limitation referred to in the preceding sentence shall
be made by the Borrower to the Lender on the earliest interest payment date or
dates on which the receipt thereof would be permissible under the laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender.
Payments of principal and interest made more than (10) days after they are due,
shall bear interest at the lesser of (i) 5% per annum or (ii) the highest rate
permitted by applicable law. Payment of the principal and interest due under
this Note shall be made at such place as the Lender shall designate to the
Borrower and in such coin or currency of the United States of America as at the
time of payment is legal tender for the payment of all public and private debts.
The principal amount of this Note may be prepaid at any time and from time to
time, in whole or in part, without premium or penalty.




--------------------------------------------------------------------------------

Exhibit 10.1

The Borrower hereby waives presentment, demand for payment, notice of dishonor,
and any and all other notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of this Note. The Borrower shall
pay all fees, expenses and disbursements of the Lender’s counsel in connection
with the enforcement of this Note and the collection of all sums due hereunder.
This Note shall be binding upon the Borrower, its successors and assigns and
shall inure to the benefit of the heirs, successors and assigns of the Lender.
This Note and the rights and obligations of the Borrower hereunder shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York.
IN WITNESS WHEREOF, the Borrower has executed this Note as of the day and year
first written above.
VIGGLE INC.


By:                    
Name:                    
Title:                    






